       Case 5:20-cv-00855-JKP-ESC Document 29 Filed 05/25/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


CARL BIRDWELL, INDIVIDUALLY                      §
AND ON BEHALF OF SIMILARLY                       §
SITUATED;                                        §                SA-20-CV-00855-JKP
                                                 §
                  Plaintiff,                     §
                                                 §
vs.                                              §
                                                 §
LENCHO OILFIELD SERVICES INC.,                   §
LAWRENCE DECULIT,                                §
                                                 §
                  Defendants.                    §

                                            ORDER

       Before the Court in the above-styled and numbered cause of action is Defendants Lencho

Oilfield Services, Inc. and Lawrence Deculit’s Motion for Protective Order and Limitation of

Plaintiff’s Discovery Requests [#26]. The Court held an initial pretrial conference on May 24,

2021, at which the parties appeared through counsel and discussed the motion and the matters

required by Rules 16 and 26 of the Federal Rules of Civil Procedure, including the parties’

proposed discovery plan and whether the discovery in this case should be phased.

       Recently, the Fifth Circuit has clarified the approach district courts should take in

deciding whether to issue notice in an FLSA collective action, rejecting the two-step conditional

certification approach known as the “Lusardi approach” embraced by most district courts in this

Circuit. Swales v. KLLM Transport Servs., Inc., 985 F.3d 430, 439 (5th Cir. 2021). Instead,

phased discovery will typically be required in putative collective actions, and before the district

court issues notice, it must identify “what facts and legal consideration will be material to

determining whether a group of ‘employees’ is ‘similarly situated.’ And then, it should authorize

preliminary discovery accordingly.” Id. at 639. Importantly, the Circuit rejected the idea that


                                                1
       Case 5:20-cv-00855-JKP-ESC Document 29 Filed 05/25/21 Page 2 of 4




the district court should avoid evaluating the merits of the case at the notice stage (which was

typical for district courts at step one of the Lusardi two step). Id. at 641. Instead, district courts

should consider merits issues when they “go to the scope of a collective”; otherwise, the courts

are likely to send notice to employees who are not, in fact, potential plaintiffs, which is

forbidden. Id. at 442. The FLSA’s notice process is a case-management tool, not a claims-

solicitation tool. Id.

        Consistent with Swales specifically, and Rule 16’s more general mandate that district

courts actively manage cases to promote efficiency, the Court facilitated a discussion of the

parties’ position on the necessary and appropriate discovery that must take place at this initial

notice stage.    During the status conferences the parties agreed on the following: Plaintiff

Birdwell was a Solid Control Technician. Lencho’s Solid Control Technicians were all paid

according to the same pay policies and practices. What the parties disagree about is whether the

manner in which the Solid Control Technicians were paid violates the FLSA.

        Thus, the parties agree that the following discovery enables them to support their

respective positions on the legality of the pay practice: Plaintiff will depose Defendants’

corporate representative on Plaintiff Birdwell’s pay, hours worked, and duties, including but not

limited to questions regarding Plaintiff Birdwell’s employee file, pay records, time records, and

other responsive documents produced by Defendants; the manner in which Solid Control

Technicians were paid, including the specifics of how their pay was calculated; the duties of

Solid Control Technicians; and the extent to which Plaintiff Birdwell’s pay and duties were

consistent with other Solid Control Technicians’ duties and pay. The parties have already

exchanged initial disclosures, and Defendants have produced Plaintiff’s employee file, pay

records, and time records.



                                                  2
       Case 5:20-cv-00855-JKP-ESC Document 29 Filed 05/25/21 Page 3 of 4




       Thus, to confirm the oral rulings made during the status conference, and consistent with

the foregoing, the Court now enters the following orders:

       IT IS ORDERED THAT the parties are authorized to undertake the following limited

discovery during this initial phase: Plaintiff may depose Defendant’s corporate representative

within thirty (30) days of this Order, but may only depose the representative on the following

topics: (1) Plaintiff Birdwell’s pay, hours worked, and duties, including but not limited to

questions regarding Plaintiff Birdwell’s employee file, pay records, time records, and other

responsive documents produced by Defendants; (2) the manner in which Solid Control

Technicians were paid, including the specifics of how their pay was calculated; (3) the duties of

Solid Control Technicians; and (4) the extent to which Plaintiff Birdwell’s pay and duties were

consistent with other Solid Control Technicians’ duties and pay.

       IT IS FURTHER ORDERED that Plaintiff FILE any motion to issue notice to

similarly situated employees within forty-five (45) days of this Order.

       IT IS FURTHER ORDERED that this case is SET for a TELEPHONIC STATUS

CONFERENCE on July 20, 2021 at 10:30 a.m. Counsel for all parties are required to appear

by phone for the conference. The contact information for the conference is as follows:

       **Please call in 5 minutes prior to start of conference.**

       1. Toll free number: 888-808-6929

       2. Access code: 9923187

       3. Participant Security Code: 072021

If there are questions regarding the telephonic appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.



                                                3
      Case 5:20-cv-00855-JKP-ESC Document 29 Filed 05/25/21 Page 4 of 4




       The use of speaker phones is prohibited during a telephonic appearance. Additionally,

because earlier hearings in other cases may be in progress at the time attorneys call in for their

scheduled conference, attorneys should call in with their phones on “mute” and wait for the

Courtroom Deputy to address them before they speak.

       IT IS FURTHER ORDERED that the parties SUBMIT an amended proposed

scheduled order pursuant to Local Rule CV-16(c) and in accordance with the instruction in the

Court’s Order [#21] no later than July 16, 2021.

       IT IS FINALLY ORDERED THAT, in light of the foregoing, Defendants’ Motion for

Protective Order and Limitation of Plaintiff’s Discovery Requests [#26] is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       SIGNED this 25th day of May, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                4
